Citation Nr: 1220848	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-06 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1972 to June 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied service connection for sling palsy of the left arm and reopened and denied the claims of service connection for bilateral hearing loss and tinnitus.  The Board reopened these claims in an October 2009 decision and remanded them for further development.  In August 2010 the RO granted service connection for ulnar nerve sensory neuropathy of the left upper extremity; service connection for sling palsy is no longer on appeal.  

The other claims were returned to the Board.  After review of the file, the Board sent it to the Veterans Health Administration (VHA) to obtain a specialty opinion.  The Board finds there was substantial compliance with the remand.  

The Veteran testified at a Board hearing before the undersigned in September 2008.  A copy of the transcript has been associated with the file.  


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.  

2. Tinnitus was not manifested during service, and current tinnitus is not otherwise related to the Veteran's active service.  



CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2. Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In a December 2006 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  Social Security Administration (SSA) records are in the file.  The Veteran was given VA examinations regarding his claims and a VHA opinion was rendered.  The Board finds the VHA opinion to be fully adequate and finds there has been substantial compliance with the remand.  In April 2012, the Veteran provided a waiver of AOJ review of evidence submitted after the supplemental statement of the case was issued.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that the pertinent disabilities were related to active duty would be helpful in establishing the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  The duty to assist is met.  

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In addition to the above, service connection for sensorineural hearing loss may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385 (2011), which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).  

The lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court of Appeals for Veterans Claims (Court), evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which a veteran served, a veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1) (West 2002 and Supp. 2011).  

In adjudicating this claim, the Board must assess the competence and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2011).  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

Facts and Analysis

Five different clinicians offered opinions as to the etiology of the Veteran's bilateral hearing loss and tinnitus in this case.  The Board will briefly summarize the lay statements, disability history, the opinions, weigh the evidence and then explain why it finds service connection for bilateral hearing loss and tinnitus is not warranted.  

The Veteran claims that his bilateral hearing loss and tinnitus were incurred while he was in service and in a December 2006 statement described using a chronograph in service, asserted he was exposed to loud gunshots, and stated his ears had been ringing since service.  Statements from his mother (see November 2006 letter) and a friend (see letter received January 2007) assert that the Veteran's hearing became worse after service.  A statement from the Veteran's wife indicates the same although she did not know him until after service (see January 2007 statement).  

At the September 2008 Board hearing, the Veteran said his father was hard of hearing, but he was 83 years old and was a machine gunner in World War II (Transcript, pp 3-4).  His grandmother (exposed to train noise) was in her 70s when she had an amplifier on her phone (Transcript, pp 4-5).  No one else in family had hearing loss (Transcript, p 5).  The Veteran stated that Dr. T. didn't have an accurate picture of his genetic situation when he opined that his bilateral hearing loss was genetic and asserted that Dr. N. had more adequate information (Transcript, p 7-9).  The Veteran also asserted he has had continuous ringing in his ears since service (Transcript, pp 9, 14).  Finally, he pointed out that his discharge audiogram showed "a shift" in his hearing (Transcript, p 11).  

The Board finds Veteran is competent to state what he experiences and his difficulty hearing and buzzing in his ears is within his own personal knowledge.  See Barr, 21 Vet. App. 303; Layno, 6 Vet. App. 465; 38 C.F.R. § 3.159(a)(2).  However, the Veteran is inconsistent in stating when he began having difficulty hearing.  In April 1994 he was unsure when the hearing loss started (see April 1994 private clinical record), but by the time he filed his initial claim in 2004 he was asserting difficulty hearing since service.  Then at the April 2007 VA examination, he said he noticed hearing problems in about 1997, but his wife noticed them much earlier.  As a result, the Board finds the Veteran is not a reliable source for when his difficulty hearing began.  Caluza, 7 Vet. App. 498.  His testimony and statements are assigned less weight as a result.  

Regarding credibility for tinnitus, the Board finds the first complaint was in April 1994.  A March 2000 record from Dr. G. noted tinnitus.  The Veteran told Dr. T. he had tinnitus since grade school (see July 2004 record).  A December 2005 Dr. N. record notes bilateral tinnitus for the past ten years only and at the April 2007 VA examination the Veteran told VA he first noted ringing in service.  The Board finds the Veteran has been inconsistent in reporting the history of when his tinnitus started; His testimony and statements in that regard are assigned less weight.  Caluza, 7 Vet. App. 498.  

The Veteran's friend, wife and mother are also competent to state what they have observed regarding the Veteran complaining of difficulty hearing and tinnitus.  See Barr, 21 Vet. App. 303; Layno, 6 Vet. App. 465; 38 C.F.R. § 3.159(a)(2).  However, their observations are not a reliable gauge of hearing loss for VA compensation purposes as it is measured by audiometric findings.  See 38 C.F.R. § 3.385.  None of the statements establish that a hearing loss (for VA compensation purposes) or tinnitus had its onset in service or is otherwise related to active duty.  As a result, their statements are assigned less weight.  

Service treatment records do not show findings, diagnoses or complaints related to bilateral hearing loss or tinnitus.  The February 1972 enlistment examination showed no ear, nose or throat (ENT) trouble on the report of medical history and an audiogram showed his hearing to be within normal limits (see below).  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
N/A
5
LEFT
15
5
0
N/A
20

In August 1973, a service treatment record shows the Veteran was issued earplugs and references an audiogram, but there were no results recorded.  In May 1976, a separation report shows the clinical evaluation of the ears and audiogram (see below) was normal.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
15
LEFT
15
10
10
25
10

After service, a clinician noted in April 1994 decreased hearing and tinnitus.  The record states: "Family history of hearing loss-Mom's side."  The assessment was high frequency sensorineural bilateral hearing loss with unilateral tinnitus (left side).  A January 1997 ENT note showed bilateral non-pulsatile tinnitus and states: "Some history of hearing loss on Dad's side, perhaps."  The assessment was bilateral hearing loss and non-pulsatile tinnitus.  In December 1997, the Veteran requested a hearing aid.  

In May 1998, another ENT record showed an assessment of progressive bilateral sensorineural hearing loss.  In March 2000, the Veteran went to see Dr. G. and complained of further deterioration of his hearing.  He had progressive symmetrical sensory neural hearing loss, right-sided non-pulsating tinnitus and wore a hearing aid in his right ear.  An audiogram revealed further progression of hearing loss "both by encroaching on the lower frequencies and by progression of the hearing loss he already had."  The impression was cochlear bilateral hearing loss.  It was recommended that the Veteran see an otologist for a second opinion.  

In April 2000, the Veteran saw Dr. T., who wrote a letter to Dr. G.  The Veteran complained of progressive hearing loss which had been present for several years.  Dr. T. explained: "At first it was suspicious for noise damage when he was in the military.  However, over the past four to five years there has been progression.  He has a very strong family history of hearing loss."  There were no outward ENT abnormalities, but the hearing test confirmed bilateral moderate to severe sensorineural hearing loss.  Dr. T. concluded the Veteran had a genetic bilateral progressive sensorineural hearing loss.  In July 2004, Dr. T. followed up with the Veteran.  The chief complaint remained bilateral progressive hearing loss in both ears.  It was again noted that he was exposed to gunfire in the military; the diagnosis was bilateral sensorineural hearing loss which was progressive and probably genetic.  

A July 2005 memorandum from Dr. W., an audiologist, described the Veteran's history of hearing loss since 1994 and noted his speech discrimination scores had gotten poorer over the years.  In November 2005, Dr. T. wrote a letter to SSA and again stated that the Veteran was under his care for bilateral progressive sensorineural hearing loss, "probably on a genetic basis."  (In December 2005, SSA found the Veteran disabled due to deafness.)  

The Board finds that Dr. T.'s opinions regarding the etiology of the hearing loss are somewhat probative in that they provide some rationale; Dr. T. considered whether the bilateral hearing loss was due to service, but concluded that the recent progression was inconsistent with that conclusion.  This statement was also made (before the compensation claim was filed) for treatment and not compensation purposes, adding to its veracity (a consideration for the Board under Caluza, 7 Vet. App. 498.)  However, Dr. T. stated twice it was "probable" that the bilateral hearing loss was due to a basis other then service.  This opinion is assigned some weight but the Board finds it is not fully explanatory.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In December 2005, Dr. N. (an otolaryngologist) also wrote that the impression was genetic sensorineural hearing loss after seeing the Veteran.  The Veteran was referred to Dr. N. due to his sensorineural hearing loss which had rapidly progressed over the past ten years.  He also reported tinnitus.  The results were consistent with sensorineural hearing loss.  

In January 2007, Dr. N. changed his mind regarding etiology of the bilateral hearing loss.  He filled out a form for the Veteran's VA claim and checked that it was at least as likely as not that current hearing loss and tinnitus was related to military service.  The form stated that military records were reviewed and the reason listed for the opinion was "noise induced hearing loss."  

In May 2007, Dr. N. wrote a letter for the Veteran.  He had reviewed records of the Veteran and noted the Veteran's position as a weapons location equipment repairman.  The doctor opined that having this type of exposure in service at least as likely as not caused the Veteran's noise induced hearing loss because: "Medically noise induced hearing loss can be caused by as little as a onetime exposure to loud sound."  In August 2008, Dr. N. wrote another letter and referenced an attached record explaining that he disagreed with Dr. T.'s opinion relating hearing loss to genetics based on review of evidence in the claims file.  In the record, Dr. N. said: "Noise exposure induced sensorineural hearing loss, in which genetics is known to predispose more intense loss."  He again opined that it was likely as not the hearing loss was consistent with noise induced hearing loss and for support stated that the discharge audiogram was slightly worse than the entrance audiogram in service.  

Dr. N. reviewed some or most of the evidence in the claims file, examined the Veteran, and provided some rationale.  Dr. N. appeared to have changed his mind without giving a reason, initially stating in December 2005 that the bilateral hearing loss was genetic and in January 2007 stating it was related to service (although the August 2008 opinion ambiguously mentions genetics).  Dr. N. did not acknowledge or address the April 2007 VA opinion or provide full rationale for the opinion.  As a result, the Board assigns this opinion limited weight.  Nieves, 22 Vet. App. at 304.  

At the April 2007 VA audiology examination, the Veteran reported bilateral hearing loss, worse in the left ear.  He also reported constant tinnitus.  He mentioned noise exposure in service at the pistol range (with hearing protection) and noise exposure to shooters while attached to an artillery unit.  He denied civilian or occupational noise exposure and said he was an accountant after separation.  Audiogram results are below.  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
95
95
95
LEFT
40
60
105
90
95

His speech discrimination scores were 18 percent for the right ear and 8 percent for the left ear.  The diagnosis was a mild steeply sloping to a profound high frequency sensorineural hearing loss bilaterally.  Speech reception thresholds were in agreement with pure tone test results and word recognition scores were "very poor bilaterally."  

In an opinion, the examiner noted there was normal hearing bilaterally upon enlistment and upon separation.  It was observed that no complaints were documented regarding hearing loss or tinnitus.  As a result, the examiner opined that the Veteran's hearing loss and tinnitus were not related to military service due to the absence of acoustic damage in service.  

In October 2009, the Board remanded this claim requesting consideration of the opinions of record regarding the etiology of the bilateral hearing loss and tinnitus.  In June 2010, the Veteran was given a new examination; it was substantially similar to the April 2007 report except the Veteran's hearing acuity had worsened.  The opinions were not considered by the examiner and as a result a VHA opinion was obtained.  

The Board assigns some weight to the VA examination reports in the file because the examiner did review the file, interview the Veteran and provide a basis for the conclusion reached.  However, the examiner did not consider other positive opinions in the file.  Nieves-Rodriguez, 22 Vet. App. at 304.  

In January 2012, the VHA examiner, an ENT expert, reviewed the claims file and summarized the facts appropriately; including the Veteran's contentions.  The examiner stated that his review of the audiometric data that occurred after service clearly documented bilateral progressive hearing loss many years after separation.  The examiner noted and summarized the differing opinions of Dr. N. and Dr. T.  

After a careful assessment of the available information in the claims folder, the examiner concluded that there was no information that hearing loss (to include a pattern of loss) or significant threshold shifts were noted at any time while on duty.  The examiner addressed Dr. N's past assertion and stated the discharge audiogram was not slightly worse than the entrance audiogram.  He explained: "There was no statistical difference whatsoever between entrance and exit audiometric levels."  The examiner found there was no question that the Veteran was exposed to noise in the military but pointed out that hearing loss caused by military noise exposure would have occurred at the time of exposure and not many years later.  He stated: "The most likely etiology of the [V]eteran's hearing loss and tinnitus would be a combination of hereditary (genetic) and environmental factors that have occurred subsequent to separation from service."  

The examiner went on to address tinnitus and stated that since there was clear and convincing evidence that neither hearing loss nor tinnitus was noted while on active duty it was less likely than not that the bilateral hearing loss and tinnitus was related to active duty service.  

The Board assigns great weight to the VHA opinion because Dr. N.'s and Dr. T's opinions in the file at the time were discussed and the reason for the opinion was explained, the file was reviewed and a summary of the relevant facts was accurate.  As a result, the Board finds this opinion to be highly probative under Nieves-Rodriguez, 22 Vet. App. at 304.  

In April 2012, Dr. E., an audiologist, gave an opinion regarding the Veteran's case.  She summarized the Veteran's history and reviewed some evidence, but did not mention the January 2012 VHA opinion.  She noted the Veteran's history and performed an audiological examination.  Dr. E. stated that although the Veteran's entrance and separation examinations indicated normal hearing, histopathology literature documented that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  She pointed to a 10 decibel decrease in the threshold at 2000 Hertz and stated even though thresholds did not exceed normal hearing there was still an evidence threshold shift noted when comparing the entrance to the separation examination.  She stated it was her professional opinion that [the Veteran's] bilateral tinnitus and bilateral hearing loss was more likely than not related to his military noise exposure but noted the hearing loss "may have worsened as a civilian."  

She noted that medical treatises indicate that the cause of tinnitus is usually determined by the cause of coexisting hearing loss.  As a result, she believed that the tinnitus was related to the same in-service exposure to noise as the hearing loss.  
She also stated that according to the American College of Occupation and Environmental Medicine noise exposure without hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals.  

Dr. E. reviewed some or most of the evidence in the claims file, examined the Veteran, and provided an opinion with rationale.  Dr. E. cited to medical literature but also did not address or acknowledge other opinions in the file.  Although she pointed to a 10 decibel decrease in hearing at 2000 Hertz, she did not address that hearing improved at other frequencies (the right ear went from 20 to 10 at 500 Hertz and the left ear went from 20 to 10 at 4000 Hertz).  While the VHA examiner stated that there was "no statistical difference whatsoever" between the audiograms, Dr. E. did not explain why she felt there was a threshold shift.  While she cited to medical literature, the Board finds the VHA opinion provided a better explanation as applied to the facts in this case.  Finally, her statement that the hearing "may" have worsened as the Veteran was a civilian is contrary to the overall evidence that it most definitely did worsen; the separation audiogram is far different from the 2007 audiogram.  

The Board finds the multiple opinions in this case to be both competent and credible and has assessed the probative value of the medical opinions above in keeping with Prejean v. West, 13 Vet. App. at 448-9 and Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board does not find that service connection for bilateral hearing loss is warranted on a presumptive basis because there is no showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Instead, weight of the evidence tends to show bilateral hearing loss started in the mid-nineties, long after service.  

The Board finds the Veteran has bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385 (this was shown at the April 2007 VA examination).  The Veteran also has tinnitus.  The Board finds that service connection is not warranted for either bilateral hearing loss or tinnitus because the most probative medical evidence in the file is the January 2012 VHA opinion which shows that the most likely etiology of the Veteran's currently diagnosed bilateral hearing loss and tinnitus is a combination of hereditary or genetic and environmental factors that occurred after separation from service.  The Board finds this opinion to be the most competent piece of evidence in the file as it is directly on point and fully explanatory.  It shows there is not a medically sound basis to attribute the post-service findings to the injury in service but that the findings are more properly attributable to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

The Board finds that acoustic trauma did occur in service, but a clear preponderance of the evidence is against a finding that hearing loss had its onset in service or is otherwise related to active duty.  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


